EXHIBIT 10.35



THE NOTE REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) PURSUANT TO AN EXEMPTION
FROM SUCH REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.  THIS
LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE.




PLASMATECH BIOPHARMACUETICALS, INC.


Unsecured Grid Note


Up to
$250,000                                                                                             December
1, 2014


FOR VALUE RECEIVED, Plasmatech Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”), with its principal executive office at 4848 Lemmon Avenue,
Suite 517, Dallas, Texas  75219, promises to pay to the order of SCO Capital
Partners LLC, a Delaware limited liability company with offices at 1325 Avenue
of the Americas, 27th Floor, New York, New York  10019 (together with any
permitted registered assigns, the “Payee”) the principal sum of Two Hundred
Fifty Thousand Dollars ($250,000) or, if less, the aggregate unpaid principal
amount of all Tranches made to the Company by Payee hereunder (the “Principal
Amount”), plus interest as provided herein, on the Maturity Date.  For avoidance
of doubt, this Unsecured Grid Note is separate and in addition to an Unsecured
Grid Noted dated September 10, 2014 made by the Company in favor of Payee (the
“First Grid Note”) and the countersignature of this Note by Payee shall
constitute Payee’s consent under the First Grid Note to the terms and conditions
of this Note (notwithstanding any negative covenant contained in Section 6B of
the First Grid Note which would prohibit the Company from entering into this
Note).


The amounts loaned to the Company hereunder shall be paid in one or more
tranches of at least Fifty Thousand Dollars ($50,000) (or multiples thereof)
(each a “Tranche”) and will be available to the Company on or after the date
hereof and prior to the Maturity Date, subject to the satisfaction of all
required conditions set forth in Section 5 hereof (each a “Funding Date”).


The Company hereby authorizes the Payee to endorse on the Schedule of Tranches
annexed to this Note as Schedule A, all Tranches made to the Company and all
payments of principal amounts in respect of such Tranches, which endorsements
shall, in the absence of manifest error, be conclusive as to the outstanding
principal amount of all Tranches; provided, however, that the failure to make
such notation with respect to any Tranche or payment shall not limit or
otherwise affect the obligations of the Company under this Note.


The Maturity Date shall mean the earliest of (i) the date on which any Financing
occurs, (ii) the date on which an Event of Default (as defined herein) occurs,
(iii) the date on which a Change in
 
 
 
1

--------------------------------------------------------------------------------

 
 
Control occurs, or (iv) November 30, 2015.  “Change in Control” shall mean (a) a
merger, consolidation or any other combination of the Company (other than a
merger, consolidation or combination of a wholly-owned subsidiary of the Company
with any person or entity with respect to which the Payee has given its approval
in writing) with any entity or person, (b) the sale of all or substantially all
of the assets of the Company, or (c) the purchase by a single entity or group
(other than the Payee), as defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended, of more than 25% of the voting stock of the Company in
a single transaction or a series of related transactions.  A “Financing” shall
mean the closing of either debt or equity financing in which the Company
receives at least Five Million Dollars ($5,000,000) in gross proceeds in any
transaction or series of related transactions after the date hereof.  The
Principal Amount, accrued interest and any other amounts due under this
unsecured grid note (this “Note”) are payable in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts.  Interest on this Note shall accrue on the
Principal Amount outstanding from time to time, compounded monthly, at a rate
per annum computed in accordance with Section 4 hereof and shall be payable on
the Maturity Date.  This Note is made with full recourse to the Company and upon
all the warranties, representations, covenants and agreements contained herein.


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees, in the event of an Event of Default
(as defined below), to pay to the holder of this Note, on demand, all reasonable
out-of-pocket costs and expenses (including legal fees) incurred in connection
with the enforcement and collection of this Note.
 
1. Prepayments; Mandatory Prepayments.  The Company may prepay at any time all
or any portion of the principal sum hereunder without penalty or premium;
provided, however, that (i) any prepayment (whether voluntary or involuntary)
shall be applied first to any costs of collection or other sums which may be
payable to Payee hereunder, then to anyaccrued and unpaid interest hereunder up
to the date of such prepayment, and then to the principal balance outstanding
hereunder, and (ii) the acceptance of any such prepayment following the
occurrence and during the continuance of any Event of Default hereunder shall
not constitute a waiver, release or accord and satisfaction thereof or of any
rights with respect thereto by Payee.  Notwithstanding anything to the contrary
provided herein or elsewhere, in the event that prior to the Maturity Date, a
Financing has occurred, then the Company, upon the closing of such transaction
or transactions, as the case may be, will immediately repay in full the
Principal Amount and all accrued and unpaid interest thereon.  The Company shall
provide in any applicable financing document that the Company uses in connection
with any Financing that the required amount of funds raised will be used to
repay the Principal Amount and all accrued and unpaid interest thereon and the
Company shall provide to the Payee no later than two (2) Business Days prior to
the date of funding of any such financing the date such financing is expected to
close, the amount of financing to be received and the place and time of such
closing.  The Company shall provide to the Payee all other such applicable
information the Payee shall subsequently reasonably request.  The Company shall
provide to the Payee at the closing of such Financing in immediately available
funds such funds as is necessary to repay the entire Principal Amount and all
accrued and unpaid interest thereon.  This Note does not constitute a revolving
credit facility.  Any Tranches borrowed pursuant to this Note and repaid may not
be subsequently reborrowed.
 
 
 
2

--------------------------------------------------------------------------------

 

2. Day of Payment.   Whenever any payment to be made hereunder shall become due
and payable on a day which is not a Business Day (as defined below), such
payment may be made on the next succeeding Business Day without being deemed
past due and, in the case of any payment of principal, such extension of time
shall in such case be included in computing interest on such payment.  As used
herein, “Business Day” shall mean any day which is not a Saturday or Sunday and
on which banks in the State of New York are not authorized or required to
close.  Interest on past due principal and accrued interest thereon shall be
calculated as follows: the amount of principal and interest past due multiplied
by the Penalty Interest Rate (as defined herein) and multiplied by a fraction,
the numerator of which is the number of days such principal and interest is past
due and the denominator of which is 360.
 
3. Use of Proceeds.   The Company shall use the proceeds of each Tranche solely
for working capital.


4.  
Computation of Interest.



A.  
Interest Rate.  Subject to subsections 4B and 4C below, the outstanding
Principal Amount shall bear interest at a rate of eight percent (8%) per annum,
compounded monthly, payable on the Maturity Date.



B.  
Penalty Interest.  In the event the Note is not repaid on the Maturity Date, the
rate of interest applicable to the unpaid Principal Amount and accrued interest
thereon shall be adjusted to fourteen percent (14%) per annum (the “Penalty
Interest Rate”) from the date of default until repayment; provided, that in no
event shall the interest rate exceed the Maximum Rate provided in Section 4C
below.



C.  
Maximum Rate.  In the event that it is determined that New York law is not
applicable to the indebtedness evidenced by this Note or that under New York law
(“Applicable Usury Laws”) the interest, charges and fees payable by the Company
in connection herewith or in connection with any other document or instrument
executed and delivered in connection herewith cause the effective interest rate
applicable to the indebtedness evidenced by this Note to exceed the maximum rate
allowed by law (the “Maximum Rate”), then such interest shall be recalculated
for the period in question and any excess over the Maximum Rate paid with
respect to such period shall be credited, without further agreement or notice,
to the Principal Amount outstanding hereunder to reduce said balance by such
amount with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Payee had
agreed to accept such extra payment(s) as a premium-free prepayment.  All such
deemed prepayments shall be applied to the principal balance payable at
maturity.



5.  
Draw Down of Tranches.  Each Tranche will be funded, at the Payee’s sole
discretion (which may be withheld for any reason or no reason) within five (5)
Business Days following receipt by the Payee on a Funding Date of (a) a request
letter and a certification (in form and substance satisfactory to Payee) signed
by an authorized officer of the Company certifying that (i) each representation
or warranty contained in this Note is true, accurate and complete in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) as of the Funding Date of
such Tranche, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of such earlier date, and (ii) no Event of Default has
occurred and is continuing or would result from the making of such Loan and (b)
Payee shall not have received such other documents, agreements, instruments or
information as Payee shall reasonably request.

 
 
 
3

--------------------------------------------------------------------------------

 

 
6.  
Covenants of Company.



A.  
Affirmative Covenants. The Company covenants and agrees with respect to the
Company and each of its Subsidiaries (which, for purposes of this Note means any
entity (i) in which the Company, directly or indirectly, owns 51% of the capital
stock or holds an equity or similar interest and (ii) which conducts substantive
business activities or holds material assets) that on and after the date hereof,
so long as this Note shall remain in effect, or the Principal Amount of, or
interest thereon, or any fee, expense or amount payable hereunder or with
respect to this Note shall be unpaid, it will perform the obligations set forth
in this Section 6A:



(i)  
Conduct of Business. The Company will, and cause each of its Subsidiaries to,
use its best efforts to conduct its business in a manner consistent with past
practices, do or to be done all things necessary to preserve relationships with
its material vendors, customers, distributors, sales representatives and others
having material business relationships with the Company or any of its
Subsidiaries, and inform and consult with the Payee on any key decisions
involving any capital expenditure in excess of $25,000;



(ii)  
Taxes and Levies.  The Company will, and cause each of its Subsidiaries to,
promptly pay and discharge all taxes, assessments, and governmental charges or
levies imposed upon the Company or any of its Subsidiaries, or upon any of their
income and profits, or upon any of their property, before the same shall become
delinquent, as well as all claims for labor, materials and supplies which, if
unpaid, might become a lien or charge upon such properties or any part thereof;
provided, however, that neither the Company nor any of its Subsidiaries shall be
required to pay and discharge any such tax, assessment, charge, levy or claim so
long as the validity thereof shall be contested in good faith by appropriate
proceedings and the Company and each of its Subsidiaries shall set aside on its
books adequate reserves in accordance with generally accepted accounting
principles (“GAAP”) with respect to any such tax, assessment, charge, levy or
claim so contested; provided, further, that this Section 6A(ii) shall not apply
to those claims for labor, materials and supplies which the Payee consents in
writing shall be excluded herewith, notwithstanding that such claims, if unpaid,
might become a lien or charge upon such properties or any part thereof.



(iii)  
Maintenance of Existence.  The Company will, and cause each of its Subsidiaries
to, do or cause to be done all things reasonably necessary to preserve and keep
in full force and effect its corporate existence, rights (character and
statutory) and franchises, except where the failure to comply would not have a
Material Adverse Effect (as defined herein) on the Company or any of its
Subsidiaries;

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv)  
Maintenance of Property.  The Company will, and cause each of its Subsidiaries
to, at all times maintain, preserve, protect and keep its property used or
useful in the conduct of its business in good repair, working order and
condition, and from time to time make all needful and proper repairs, renewals,
replacements and improvements thereto as shall be reasonably required in the
conduct of its business and protect and maintain its licenses and its patents,
copyrights, trademarks and trade secrets and all registrations and application
for registration thereof except where the failure to take such action would not
reasonably be expected to have a Material Adverse Effect;



(v)  
Compliance with Laws. The Company will, and cause each of its Subsidiaries to,
use its best efforts to comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, any governmental agency,
in respect of the conduct of its business and the ownership of its properties
(including without limitation applicable statutes, regulations and orders
relating to equal employment opportunities or environmental standards or
controls), except such as are being contested in good faith by appropriate
proceedings, and except where failure to comply would not have a Material
Adverse Effect;



(vi)  
Insurance.  The Company will, and cause each of its Subsidiaries to, keep
adequately insured all property of a character usually insured by similar
corporations and carry such other insurance as is usually carried by similar
corporations;



(vii)  
Books and Records.  The Company will, and cause each of its Subsidiaries to, at
all times keep true and correct books, records and accounts reflecting all of
its business affairs and transactions in accordance with GAAP. Such books and
records shall be open at reasonable times and upon reasonable notice to the
inspection of the Payee or its agents, subject to customary confidentiality
restrictions but in no event more than once in each month absent a good-faith
showing of need for such restrictions;



(viii)  
Notice of Certain Events.  The Company will, and cause each of its Subsidiaries
to, give prompt written notice (with a description in reasonable detail) to the
Payee of:

(a)  
the occurrence of any Event of Default or any event which, with the giving of
notice or the lapse of time, would constitute an Event of Default; and

(b)  
the delivery of any notice effecting the acceleration of any indebtedness which
singly or together with any other accelerated indebtedness exceeds $25,000;

(c)  
the issuance by any court or governmental agency or authority of any injunction,
order, decision or other restraint prohibiting, or having the effect of
prohibiting, the making of or invalidating, or having the effect of
invalidating, any material provision of this Note, of the initiation of any
litigation or similar proceedings seeking any such injunction, order, decision,
or other restraint;

(d)  
 the filing or commencement of any action, suit or proceeding against the
Company or any of its Subsidiaries, whether at law or in equity or by or before
any court of any Federal, state, municipal or other governmental agency or
authority, which is brought by or on behalf of any governmental agency or
authority, or in which injunctive or other equitable relief is sought and such
relief, if obtained, would materially impair the right or ability of the Company
to perform its obligations under this Note;

(e)  
the commencement of any claim, litigation, proceeding or tax audit not covered
by insurance when the amount claimed is in any individual claim, litigation,
proceeding or tax audit in excess of $25,000 or, in the aggregate, $50,000; and

(f)  
of any material development materially and adversely affecting the business,
properties, liabilities, obligations, financial condition, prospects, operations
or results of operations of the Company and its Subsidiaries, taken as a whole;

 
 
 
5

--------------------------------------------------------------------------------

 

 
(ix)  
Financial Statements and Information.  The Company shall furnish or cause to be
furnished to the Payee:



(a)  
within 90 days after the end of each fiscal year (or such time as permitted
under Rule 12b-25 of the Securities Exchange Act of 1934, as amended), a copy of
the audited consolidated balance sheet of the Company and its Subsidiaries,
together with the related statements of income, changes in stockholder's equity,
changes in cash flows as of the end of and for such fiscal year, all reported on
by the accountants to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b)  
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (or such time as permitted under Rule 12b-25 of the Securities
Exchange Act of 1934, as amended), a copy of the consolidated balance sheet of
the Company and each of its Subsidiaries together with the related statements of
income and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, all certified by one of its financial
officers as presenting fairly in all material respects the financial conditions
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)  
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiary with the SEC or with any national securities exchange, or
distributed by the Company or any of its Subsidiaries to its shareholders, as
the case may be; and

(d)  
promptly following any request therefor, such other information regarding the
business, financial condition or operations of the Company or compliance with
the terms of this Note, as the Payee may reasonably request, subject to
customary confidentiality agreements and without causing undue expense to the
Company or undue distraction of its employees or management.

 
 
 
6

--------------------------------------------------------------------------------

 

 
B.  
Negative Covenants.  The Company covenants and agrees with respect to the
Company and each of its Subsidiaries that, so long as this Note shall remain in
effect, or the Principal Amount of, or interest thereon, or any fee, expense or
amount payable hereunder or with respect to this Note shall be unpaid, it will
perform the obligations set forth in this Section 6B:



(i)  
Business in the Ordinary Course.  The Company will, and will cause each of its
Subsidiaries to, (i) refrain from engaging in transactions other than in the
ordinary course of business consistent with past practice; (ii) operate its
respective businesses in accordance and in compliance with all applicable laws,
ordinances, rules or regulations or orders, including, without limitation
environmental laws, and all permits, authorizations, consents and approvals;
(iii) maintain all permits and licenses in effect and, if necessary, make all
appropriate filings for the renewal of any permits or licenses; (iv) refrain
from entering into any transaction involving capital expenditures or commitments
therefor (including any borrowings in connection with such transaction) of more
than $25,000, individually, or $50,000 in the aggregate, or the disposal of any
properties or assets (other than inventory in the ordinary course) with a value
of more than $25,000, individually, or $50,000, in the aggregate, except in the
case of foregoing clauses (ii) and (iii) where the failure to take such action
would not reasonably be expected to have a Material Adverse Effect;



(ii)  
Merger, Liquidation, Dissolution.  The Company will not, and will not permit any
of its Subsidiaries to, liquidate or dissolve, consolidate with, or merge into
or with, any other corporation or other entity, except that any wholly-owned
subsidiary may merge with another wholly-owned subsidiary or with the Company
(so long as the Company is the surviving corporation and no Event of Default
shall occur as a result thereof); provided, however, that the Company may permit
its Subsidiaries to liquidate or dissolve only on the condition that all of the
assets of such Subsidiaries are immediately transferred to the Company and only
if such liquidation or dissolution, as the case may be, would not result in a
Material Adverse Effect;

 
 
 
7

--------------------------------------------------------------------------------

 

 
(iii)  
Sales of Assets.  The Company will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of, or grant
options, warrants or other rights with respect to, all or a substantial part of
its properties or assets to any person or entity, provided that this clause
(iii) shall not restrict any disposition made in the ordinary course of business
and consisting of capital goods which are obsolete or have no remaining useful
life;



(iv)  
Redemptions.  The Company will not redeem or repurchase for cash any outstanding
equity and/or debt securities of the Company or its Subsidiaries (or securities
convertible into or exchangeable for equity securities of such entity);



(v)  
Indebtedness.  Other than indebtedness for borrowed money of the Company or any
of its Subsidiaries existing on the date of this Note, neither the Company nor
any of its Subsidiaries will hereafter create, incur, assume or suffer to exist,
contingently or otherwise, any indebtedness for borrowed money, except in the
ordinary course of business (consistent with past practice) but not to exceed
$50,000 at any time outstanding;



(vi)  
Negative Pledge.  Other than Liens existing on the date of this Note and
expressly identified in a schedule delivered to the Payee on the date hereof,
the Company will not, and will not permit any of its Subsidiaries to, hereafter
create, incur, assume or suffer to exist any mortgage, pledge, hypothecation,
assignment, security interest, encumbrance, lien (statutory or other),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any financing lease) (each, a “Lien”) upon any of its
property, revenues or assets, whether now owned or hereafter acquired, except:



(a)  
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books;

(b)  
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(c)  
Liens (other than Liens arising under the Employee Retirement Income Security
Act of 1974, as amended, or Section 412(n) of the Internal Revenue Code of 1986,
as amended) incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds; and

(d)  
Judgment Liens in existence less than 30 days after the entry thereof or with
respect to which execution has been stayed in an amount not to exceed $25,000
singly or in the aggregate (the liens described in (a)-(d) being referred to
herein as “Permitted Liens”);

 
 
 
 
8

--------------------------------------------------------------------------------

 

 
(vii)  
Investments.  The Company will not, and will not permit any of its Subsidiaries
to, purchase, own, invest in or otherwise acquire, directly or indirectly, any
stock or other securities or make or permit to exist any investment or capital
contribution or acquire any interest whatsoever in any other person or entity or
permit to exist any loans or advances for such purposes except for (i)
investments in direct obligations of the United States of America or any agency
thereof, (ii) obligations guaranteed by the United States of America, (iii)
certificates of deposit or other obligations of any bank or trust company
organized under the laws of the United States or any state thereof and having
capital and surplus of at least $5,000,000, or (iv) existing investments in
Subsidiaries;



(viii)  
Transactions with Affiliates.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any transaction, including, without limitation,
the purchase, sale, lease or exchange of property, real or personal, the
purchase or sale of any security, the borrowing or lending of any money, or the
rendering of any service, with any person or entity affiliated with the Company
or any of its Subsidiaries (including officers, directors and shareholders
owning five (5%) percent or more of the Company's outstanding capital stock),
except (i) in the ordinary course of and pursuant to the reasonable requirements
of its business and upon fair and reasonable terms not less favorable than would
be obtained in a comparable arms-length transaction with any other person or
entity not affiliated with the Company and, where the transaction is valued at
in excess of $5,000 with the prior written consent of the Payee, which shall not
be unreasonably withheld, (ii) transactions pursuant to existing agreements as
set forth on a schedule delivered to the Payee on the date hereof and (iii)
transactions contemplated by the agreements entered into in connection with this
Note;



(ix)  
Fundamental Changes.  The Company will not, and will not permit any of its
Subsidiaries to, consolidate or merge with any other person or entity, or to
permit any other person or entity to merge into or consolidate with it or any of
its Subsidiaries;



(x)  
Acquisitions.  The Company will not, and will not permit any of its Subsidiaries
to, at any time, acquire all or substantially all of the assets or any of the
capital stock of any person or entity;

 
 
 
9

--------------------------------------------------------------------------------

 

 
(xi)  
Restricted Payments.  The Company will not, and will not permit any of its
Subsidiaries to, declare, pay or make any dividend or other distribution, direct
or indirect, payable in cash, on account of any shares of capital stock in such
person or entity now or hereafter outstanding or any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition, direct or
indirect, of any shares of any class of its capital stock now or hereafter
outstanding (collectively, “Restricted Payments”), except:



(a)  
any wholly-owned subsidiary of the Company may make Restricted Payments to the
Company; and

(b)  
Restricted Payments made by any Subsidiary of the Company to the Company in
amounts sufficient to enable the Company, as the consolidated taxpayer for
itself and its Subsidiaries, if applicable, to pay taxes when due; and



(xii)  
Lines of Business.  The Company will not, and will not permit any of its
Subsidiaries to, materially change the nature of the business of the Company and
its Subsidiaries as conducted on the date hereof or enter into any new business
which materially increases the risk profile of the Company and its Subsidiaries,
taken as a whole.



7.  
Events of Default.



A.  
The term "Event of Default" shall mean any of the events set forth in this
Section 7A:



(i)  
Non-Payment of Obligations.  The Company shall default in the payment of the
principal or accrued interest of this Note as and when the same shall become due
and payable, whether by acceleration or otherwise.

(ii)  
Non-Performance of Affirmative Covenants.  The Company shall default in the due
observance or performance of any covenant set forth in: (a) clauses (i), (iii),
(vi), (viii) and (ix) of Section 6A or (b) clauses (ii), (iv), (v) and (vii) of
Section 6A and such default of any of clauses (ii), (iv), (v) and (vii) of
Section 6A shall continue without cure for ten (10) Business Days.

(iii)  
Non-Performance of Negative Covenants.  The Company shall default in the due
observance or performance of any covenant set forth in Section 6B.

(iv)  
Bankruptcy.  The Company (or any of its Subsidiaries) shall:

(a)  
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or any of its Subsidiaries, or
any of their property, or make a general assignment for the benefit of
creditors; or

(b)  
in the absence of such application, consent or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for the Company or any of its
Subsidiaries, or for any part of their property; or

(c)  
permit or suffer to exist (1) the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, (2) any dissolution, winding up or liquidation
proceeding, in respect of the Company or any of its Subsidiaries, or (3) the
appointment of a trustee, receiver, sequestrator or other custodian, without
causing the same to be dismissed within forty- five (45) days; and, if such case
or proceeding is not commenced by the Company or converted to a voluntary case,
such case or proceeding shall be consented to or acquiesced in by the Company or
any of its Subsidiaries, or shall result in the entry of an order for relief; or

(d)  
take any corporate or other action authorizing, or in furtherance of, any of the
foregoing; or

(v)  
Cross-Default.  The Company (or any Subsidiary) shall default in the payment
when due of any amount payable under any other obligation for money borrowed in
an amount exceeding Twenty Five Thousand Dollars ($25,000); or

(vi)  
Cross-Acceleration.  Any indebtedness for borrowed money of the Company (or any
of its Subsidiaries) in an aggregate principal amount exceeding Twenty Five
Thousand Dollars ($25,000) shall be duly declared to be or shall become due and
payable prior to the stated maturity thereof; or

(vii)  
Orders, Judgments or Decrees.  If any order, judgment, or decree shall be
entered in any proceeding against the Company (or any Subsidiary) requiring such
party to divest itself of a substantial part of its or his assets, or awarding a
money judgment or judgments against any such entity aggregating more than
$25,000, and if, within thirty (30) days after entry thereof, such order,
judgment or decree shall not have been discharged or execution thereof stayed
pending appeal; or if, within thirty (30) days after the expiration of any such
stay, such judgment, order or decree shall not have been discharged; or

(viii)  
Invalidity of Note.  This Note shall for any reason cease to be, or shall be
asserted by the Company not to be, a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; or

(ix)  
Other Breaches, Defaults.  The Company shall default and/or be in breach of any
representation, warranty or covenant made by the Company to the Payee provided
under this Note.

 
 
 
10

--------------------------------------------------------------------------------

 

 
B.  
Rights and Remedies Cumulative.  No right or remedy herein conferred upon the
Payee is intended to be exclusive of any other right or remedy contained herein
or in any instrument or document delivered in connection with or pursuant to
this Note, and every such right or remedy shall be cumulative and shall be in
addition to every other such right or remedy contained herein and therein or now
or hereafter existing at law or in equity or by statute, or otherwise.



C.  
Rights and Remedies Not Waived.  No course of dealing between the Company and
the Payee or any failure or delay on the part of the Payee in exercising any
rights or remedies of the Payee and no single or partial exercise of any rights
or remedies hereunder shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder.

 
 
 
11

--------------------------------------------------------------------------------

 

 
8.  
Representations of the Company.  The Company represents and warrants to the
Payee that:



A.  
Corporate Organization; Etc.  The Company and its Subsidiaries are corporations
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which they are incorporated, and have the full corporate power
and authority to carry on their business as they are now being conducted and to
own the properties and assets they now own; are duly qualified or licensed to do
business as a foreign corporation in good standing in the jurisdictions in which
such qualification is required, except where the failure to so qualify or to be
so licensed would not have a Material Adverse Effect on its business, financial
condition, results of operations or on its ability to continue to conduct its
business as currently conducted.  As used in this Note, "Material Adverse
Effect" means any material adverse effect on the business, properties, assets,
operations, results of operations, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole.  The term "Material Adverse
Effect" does not include any material developments adversely affecting (i) the
industry in which the Company is engaged generally or (ii) the national economy,
security, stability or peace of the United States or any country, taken as a
whole.



B.  
Authorization.  The Company has full corporate power and authority necessary to
enter into this Note and to carry out the transactions contemplated
thereby.  The Board of Directors of the Company has taken such necessary action
to authorize the execution and delivery of this Note and the consummation of the
transactions contemplated thereby.  This Note has been duly executed and
delivered by the Company and is a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms except that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors' rights
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.



C.  
SEC Documents; Financial Statements. Since December 31, 2013, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC”) pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed after December 31, 2013 and prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents.  None of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), show all material liabilities, absolute or contingent,
of the Company required to be required to be recorded thereon, and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
indicated (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 
 

 
 
12

--------------------------------------------------------------------------------

 
 
D.  
Absence of Changes. Since December 31, 2013, there have been no material adverse
changes in the financial condition, business or properties of the Company or of
the Company and its Subsidiaries, taken as a whole, other than changes referred
to in the SEC Documents.  Except as described in the SEC Documents, since
December 31, 2013, (i) the Company has not incurred any liabilities or
obligations, direct or contingent, not in the ordinary course of business, or
entered into any transaction not in the ordinary course of business, which is
material to the business of the Company, (ii) there has not been any incurrence
of long-term debt by, the Company, or any adverse change or any development
involving, so far as the Company can now reasonably foresee, a prospective
adverse change in the condition (financial or otherwise), net worth, results of
operations, business, key personnel or properties which would be material to the
business or financial condition of the Company, and (iii) the Company has not
become a party to, and neither the business nor the property of the Company has
become the subject of, any material litigation whether or not in the ordinary
course of business.



E.  
Title.  The Company has good and marketable title to all material properties and
assets owned by it, free and clear of all liens, charges, encumbrances or
restrictions, except as not prohibited by Section 6(B)(vi) hereof or such as are
not significant or important in relation to the Company’s business; all of the
material leases and subleases under which the Company is the lessor or sublessor
of properties or assets or under which the Company holds properties or assets as
lessee or sublessee are in full force and effect, and the Company is not in
default in any material respect with respect to any of the terms or provisions
of any of such leases or subleases, and no material claim has been asserted by
anyone adverse to rights of the Company as lessor, sublessor, lessee or
sublessee under any of the leases or subleases mentioned above, or affecting or
questioning the right of the Company to continued possession of the leased or
subleased premises or assets under any such lease or sublease.  The Company
owns, leases or licenses all such properties as are necessary to its operations
as described in the SEC Documents.



F.  
Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  None
of the Company's trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights is expected to expire or terminate within two years
from the date of this Note, except where such expiration or termination would
not have either individually or in the aggregate a Material Adverse Effect.  The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademarks, trade name rights, patents,
patent rights, copyrights, inventions, licenses, service names, service marks,
service mark registrations, trade secrets or other similar rights of others, or
of any such development of similar or identical trade secrets or technical
information by others and no claim, action or proceeding has been made or
brought against, or to the Company's knowledge, has been threatened against, the
Company or its Subsidiaries regarding trademarks, trade name rights, patents,
patent rights, inventions, copyrights, licenses, service names, service marks,
service mark registrations, trade secrets or other infringement, except where
such infringement, claim, action or proceeding would not reasonably be expected
to have either individually or in the aggregate a Material Adverse Effect.  The
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties except where the failure to do so
would not reasonably be expected to have either individually or in the aggregate
a Material Adverse Effect.

 
 
 
 
13

--------------------------------------------------------------------------------

 

 
G.  
Litigation.  There is no material action, suit, investigation, customer
complaint, claim or proceeding at law or in equity by or before any court,
arbitrator, governmental instrumentality or authority or other agency now
pending or, to the knowledge of the Company, threatened against the Company or
its Subsidiaries, the adverse outcome of which would be reasonably likely to
have a Material Adverse Effect.  The Company and its Subsidiaries are not
subject to any judgment, order, writ, injunction or decree of any Federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign which have a Material Adverse
Effect.



H.  
Taxes.  The Company has filed all Federal, state, local and foreign tax returns
which are required to be filed by it or otherwise met its disclosure obligations
to the relevant agencies and all such returns are true and correct in all
material respects. The Company has paid or adequately provided for all tax
liabilities of the Company as reflected on such returns or determined to be due
on such returns or pursuant to any assessments received by it or which it is
obligated to withhold from amounts owing to any employee, creditor or third
party. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.  The Company has properly accrued all taxes required
to be accrued by GAAP consistently applied.  The Company has not waived any
statute of limitations with respect to taxes or agreed to any extension of time
with respect to any tax assessment or deficiency.



I.  
 Compliance With Laws; Licenses; Etc.  The business of the Company and its
Subsidiaries is not being conducted in violation of any law, ordinance or
regulation of any governmental entity except for such violations the sanctions
for which either individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, and the Company has not received
notice of any violation of or noncompliance with any Federal, state, local or
foreign, laws, ordinances, regulations and orders applicable to its business
which has not been cured, the violation of, or noncompliance with which, would
be reasonably likely to have a Material Adverse Effect.  The Company has all
material licenses and permits and other governmental certificates,
authorizations and permits and approvals (collectively, “Licenses”) required by
every Federal, state and local government or regulatory body for the operation
of its business as currently conducted and the use of its properties, except
where the failure to be licensed or possess a permit would not reasonably be
expected to have a Material Adverse Effect.  The Licenses are in full force and
effect and to the Company's knowledge no violations currently exist in respect
of any License and no proceeding is pending or threatened to revoke or limit any
thereof.

 
 
 
 
14

--------------------------------------------------------------------------------

 

 
J.  
Existing Indebtedness.  The SEC Documents contain a complete and correct
description of all indebtedness for borrowed money of the Company and its
Subsidiaries in an unpaid principal amount exceeding $10,000, showing as to each
item of such indebtedness the obligor, the aggregate principal amount
outstanding and a brief description of any security therefor.  The Company is
not in default in any material respect in the performance or observance of any
of the terms, covenants or conditions contained in any instrument evidencing any
such indebtedness and no event has occurred and is continuing which, with notice
or the lapse of time, or both, would become such a default.



K.  
Security Interest.  The assets of the Company and its Subsidiaries are not
subject to any Lien or security interest whatsoever except Permitted Liens.



L.  
Subsidiaries.  As of the date hereof, (i) the Company has only the Subsidiaries
set forth on, and the authorized, issued and outstanding capital stock of each
Subsidiary is as set forth in the SEC Documents and (ii) the ownership interests
in each Subsidiary of the Company are duly authorized, validly issued, fully
paid and nonassessable and are owned beneficially and of record by the persons
set forth on such schedule, free and clear of all Liens.  As of the date hereof,
the Subsidiaries of the Company have not issued any securities convertible into,
or options or warrants for, any common or preferred equity securities thereof,
except as set forth in the SEC Documents.  Except as set forth in the SEC
Documents, there are no agreements, voting trusts or understandings binding on
the Company or any of its Subsidiaries restricting the transfer of the voting
securities of any of the Company's Subsidiaries or affecting in any manner the
sale, pledge, assignment or other dispositions thereof, including any right of
first refusal, option, redemption, call or other right with respect thereto,
whether similar or dissimilar to any of the foregoing.



M.  
No Investment Companies.  Neither the Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 
 
 
15

--------------------------------------------------------------------------------

 

 
N.  
Absence of Certain Restrictions.  No indenture, certificate of designation for
preferred stock, agreement or instrument to which the Company or any of its
Subsidiary is a party (other than this Note), prohibits or limits in any way,
directly or indirectly the ability of any such Subsidiary to make Restricted
Payments or repay any indebtedness to the Company or to another Subsidiary of
the Company.



O.  
ERISA.  Each Pension Plan is in compliance with the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the rules and
regulations issued thereunder, as from time to time in effect (“ERISA”) and the
Internal Revenue Code of 1986, as amended (the “Code”), where applicable, in all
material respects and no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, is reasonably expected to result in a Material
Adverse Effect.  As used in this Note, “Pension Plan” means, at any date of
determination, any employee pension benefit plan, the funding of which (under
Section 302 of ERISA or Section 412 of the Code) are, or at any time within the
six years immediately preceding such date, were in whole or in part, the
responsibility of the Company or any of its Subsidiaries, or any person or
entity which is a member of any group of organizations within the meaning of
Section 414(b) or (c) of the Code (or, solely for the purposes of potential
liability under Section 302(c)(11) of ERISA, and Section 412(n) of the Code,
Sections 414(m) or (o) of the Code) which the Company or any of its Subsidiaries
is a member (each, an “ERISA Affiliate”).  As used in this Note, “ERISA Event”
means (i) a “reportable event”, as defined in Section 4043 of ERISA with respect
to a Pension Plan (other than an event for which the 30-day notice period is
waived), (ii) the existence with respect to any Pension Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (iii) the filing pursuant to Section 412(d) of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (iv) the incurrence
by the Company or its Subsidiaries or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (v) the
receipt by the Company or any of its Subsidiaries or any ERISA Affiliate from
the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of
Title IV of ERISA (or any governmental authority succeeding to the functions
thereof) or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan; (vi) the incurrence by the Company or any of its
Subsidiaries or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan (as
defined in Section 4003(a)(3) of ERISA); or (vii) the receipt by the Company or
any of its Subsidiaries or ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability (as defined in Part I of Subtitle E of Title
IV of ERISA) or a determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA.



P.  
No Violation.  Neither the execution and delivery of this Note nor the
consummation of the transactions contemplated thereby will violate any provision
of the articles or certificate of incorporation or by-laws or other
organizational documents of the Company, be in conflict with, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under or result in the termination of, or accelerate the
performance required by, or cause the acceleration of the maturity of any debt
or obligation pursuant to, or result in the creation or imposition of any
security interest, lien or other encumbrance upon any property or assets of the
Company, any agreement or commitment to which the Company is a party or by which
the Company is bound or to which the property of the Company is subject, or
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or governmental authority applicable to the Company.

 
 
 
16

--------------------------------------------------------------------------------

 

 
9.           Miscellaneous.


A.  
Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively. The
Company shall not be entitled to assign this Note without the written consent of
the Payee, which consent may be withheld in its sole discretion.



B.  
Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to the conflicts of laws or
principles thereof. The parties hereto hereby agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby, shall be brought solely in
a federal or state court located in the City, County and State of New York.  By
its execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City.  The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto.  In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements in an amount judicially
determined.



C.  
Waiver of Jury Trial.  THE PAYEE AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PAYEE OR THE COMPANY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE'S PURCHASING THIS NOTE.



D.  
Expenses and Fees.  The Company shall reimburse Payee for its legal fees and
expenses with respect to the preparation of this Note, in the amount of
$3,500.  Furthermore, all fees, costs and expenses of every kind and nature,
including but not limited to the reasonable attorneys' fees and legal expenses,
incurred by Payee in connection with the collection, administration, or
enforcement of its rights under this Note or in defending or prosecuting any
actions or proceedings arising out of or related to any amounts due to Payee
under this Note shall be borne and paid by the Company upon written demand by
the Payee and until paid, shall be added to the amounts due hereunder and bear
interest at a rate per annum equal to 18%.

 
 

 
 
17

--------------------------------------------------------------------------------

 
 
E.  
Entire Agreement.  This Note (including any schedule referenced herein) sets
forth the entire agreement of the parties with respect to the subject matter
hereof and thereof, superseding and replacing any agreement or understanding
that may have existed between the parties prior to the date hereof in respect to
such subject matter.



IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
specified above by the duly authorized representative of the Company.


PLASMATECH BIOPHARMACEUTICALS, INC.






By: /s/ Harrison Wehner
Name:  Harrison Wehner
Title:  Cheif Financial Officer




ACCEPTED AND AGREED TO:


SCO CAPITAL PARTNERS LLC




By: /s/ Steven H. Rouhandeh
Name: Steven H. Rouhandeh
Title: Chairman





 
18

--------------------------------------------------------------------------------

 



 


 
Schedule A


Schedule of Tranches


 


 
Amount of Tranche
Date of
Tranche
Amount of Repayment
Date of Repayment
Balance Remaining
                                                 



 





 
19

--------------------------------------------------------------------------------

 
